COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Gary Machetta v. Arlene Machetta

Appellate case number:    01-17-00415-CV

Trial court case number: 2007-50042

Trial court:              310th District Court of Harris County

       Appellee Arlene Machetta filed a motion to file her brief under seal. The court denied
appellee’s motion to seal her brief and directed her to Rule 9.9 for guidance.
        Now appellee has filed a “Motion to Clarify Order re Refiling of Brief in Conformance
with Rule 9.9.” The motion does not seek clarification of the previous order denying a motion to
file under seal, but instead seeks various advisory rulings about how to implement Rule 9.9,
including “clarification” about the adequacy of using initials to identify minor children, “how to
apply” Rule 9.9(c), and how to electronically file the motion.
       Appellee’s motion seeking a written advisory ruling about how to apply the rules of
appellate procedure is DENIED.
     Appellee’s motion for extension of time is GRANTED. Appellee’s brief is due
November 19, 2018.
       It is so ORDERED.

Judge’s signature: ___/s/ Michael Massengale__
                    Acting individually  Acting for the Court


Date: _November 8, 2018___